UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b - 2 of the Exchange Act)Yes ¨No x Commission File Number 0-26119 UONLIVE CORPORATION (Exact name of Registrant as specified in its charter) Nevada 87-0629754 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5/F, Guangdong Finance Building 88 Connaught Road West, Hong Kong (Address of principal executive offices) (011) (852) 2116-3560 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes|X|No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes|X|No|_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filer |_| Accelerated Filer |_| Non-accelerated Filer |_| Smaller Reporting Company|X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes |_| No |X| State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: November 4, 2011, 1,996,355 shares. 1 UONLIVE CORPORATION Form 10-Q for the period ended September 30, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Stockholders’ Deficit for the Nine Months ended September30, 2011 6 Notes to Condensed Consolidated Financial Statements 7 – 13 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4 - CONTROLS AND PROCEDURE 17 PART II - OTHER INFORMATION ITEM 6 - EXHIBITS 17 SIGNATURES 18 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS UONLIVE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) September 30, 2011 December 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, related party - Deposits and other receivables - Total current assets Non-current assets: Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Amount due to a shareholder Total current liabilities Long-term liabilities: Note payable to a shareholder Total liabilities Commitments and contingencies Stockholders’ deficit: Series A, Convertible preferred stock, $0.001 par value; 10,000,000 shares authorized, 500,000 shares issued and outstanding, respectively Common stock, $0.001 par value; 200,000,000 shares authorized; 1,996,355 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to the condensed consolidated financial statements. 3 Table of Contents UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, REVENUES, NET - Related party $ - Non-related party - - - Total revenues, net COST OF REVENUE (exclusive of depreciation) GROSS LOSS ) Operating expenses: Sales and marketing General and administrative Total operating expenses LOSS BEFORE INCOME TAXES ) Income tax expense - NET LOSS $ ) $ ) $ ) $ ) Other comprehensive income: - Foreign currency translation (loss) gain ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to the condensed consolidated financial statements. 4 Table of Contents UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Nine months ended September 30, Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Changes in operating assets and liabilities: Accounts receivable, trade - Accounts receivable, related party ) Deposits and other receivables Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Advances from a shareholder Net cash provided by financing activities Effect of exchange rate change on cash and cash equivalents ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for income taxes $
